Citation Nr: 0827012	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-24 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1984 until May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 decision of the 
Pittsburgh, Pennsylvania regional office (RO) denying the 
veteran's PTSD service connection claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2007).  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The veteran asserts that he suffers from PTSD as a result of 
several traumatic incidents he experienced during service.  
While stationed aboard the USS Nimitz sometime between 1987 
and October 1988, a multi-aircraft collision occurred causing 
an on-deck explosion and fire.  The veteran assisted in 
extinguishing this fire and witnessed a sailor being burned.  
While stationed aboard the USS Enterprise in approximately 
March 2000, the veteran witnessed a sailor being mortally 
wounded by walking into an aircraft propeller.  He also 
assisted in extinguishing a fire following an aircraft 
collision while aboard the USS Enterprise.

The veteran has also asserted that he self-medicated his 
psychiatric condition by abusing alcohol, resulting in his 
enrollment in an in-patient alcohol treatment on three 
separate occasions during his service.  He testified at his 
May 2008 travel board hearing that he had attempted to secure 
these treatment records but had not been successful.

The service treatment records reflect an August 1989 
narrative summary which described the veteran's in-patient 
substance abuse treatment at the Navy Hospital in Newport, 
Rhode Island.  Treatment notes also reflect in-patient 
substance abuse treatment at the Naval Medical Center 
Addictions Rehabilitation Department in Norfolk, Virginia 
beginning in March 2001.  The veteran reported anxiety and 
difficulty sleeping in a July 2003 Emergency Department 
record.

VA treatment records from July and August 2006 reflect an 
initial mental health evaluation of the veteran.  The records 
also reference two previous visits, one occurring in April 
2005 and one occurring in May 2006, for which records are not 
included in the claims file. There is no indication that the 
treating psychologist reviewed the veteran's service 
treatment records prior to rendering her evaluation.

It does not appear that the RO has attempted to verify the 
veteran's claimed stressors.  The Board finds that the 
veteran has submitted sufficient information for possible 
verification by the Department of the Navy, particularly the 
shipboard death of a sailor and the deck fire. It does not 
appear that the RO requested the ships' logs.  VA is 
obligated to obtain relevant records pertaining to claimant's 
active military service that are held or maintained by a 
government entity, if the claimant furnished sufficient 
information to locate those records. 38 U.S.C.A. § 
5103A(b)(3)(c)(1).

In addition, the veteran has not been afforded a complete VA 
compensation and pension psychiatric examination which 
considers the veteran's claims file and medical history.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
action to contact the veteran in order 
to obtain copies of records referable to 
any recent medical care for his claimed 
condition.  The veteran also should be 
invited to submit medical evidence to 
support his assertions that his claimed 
PTSD is the result of his active 
service.  

2.  The RO should obtain the veteran's 
service treatment records including any 
counseling or mental health records to 
include the in-patient alcohol treatment 
records from the Newport Navy Hospital 
and the Naval Medical Center Addictions 
Rehabilitation Department in Norfolk, as 
well as any outstanding VA treatment 
records.

3.  The RO should verify the veteran's 
claimed stressors through official 
sources including the US Navy and should 
request copies of the ships' logs for 
the ships that the veteran served on.

4.  After completion of #1-4, the 
veteran should be afforded a VA 
psychiatric examination to determine 
whether his psychiatric disability is 
related to, or has been aggravated by, 
an in-service disease or injury.  The 
examiner should review the claims folder 
and acknowledge such a review in the 
examination report or in an addendum to 
the report.  All indicated testing and 
diagnostic studies should be undertaken.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran's current psychiatric 
disability had its clinical onset due to 
or was aggravated by the circumstances 
of active service, as asserted by the 
veteran.  

5.  Following completion of all 
indicated development, the RO should 
undertake to readjudicate the claim of 
service connection in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case 
should be provided to the veteran and 
his representative and they should be 
afforded an opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


